Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 05/16/22 has been entered.
Claims 1-14 are pending.

Allowable Subject Matter
Claims 4-5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the cited references fail to anticipate or render the claimed subject matter (combined with other limitations claimed in the claimed subject matter) obvious over any of the prior art of record, either alone or in combination. Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Response to Arguments
Applicant's arguments filed 05/16/22 have been fully considered but they are not persuasive.

Regarding independent claims 1 and 9, Applicant argues Ricci and Tibbitts do not disclose each vehicle registered in one account [Remarks pg. 5-6]. Examiner respectively disagrees. As Applicant stated, Tibbitts discloses multiple devices for a subscriber account, including parents who register a child’s device [Tibbitts par. 0124]. Additionally, the same paragraph discloses the user registers info identifying the VDS for a specific vehicle managed/owned by the subscriber, which implies multiple vehicles can be registered to one account, as one of ordinary skill in the art would recognize that many people own more than one vehicle. Most importantly, however, Tibbitts also discloses the system allows for “subscribers to the services provided to configure … settings for the one or more vehicles … such users manage” [par. 0125 first sentence]. Consequently, since Ricci in view of Tibbitts disclose the limitations as claimed, the rejections to these claims are maintained.

Regarding the dependent claims, applicant argues they are allowable based on their dependence from their respective independent claims [Remarks pg. 9]. Examiner respectively disagrees. The response to arguments against the independent claims is stated above and that response is incorporated herein by reference in this response. There being no basis for withdrawal of the rejection of the independent claims, no basis exists for withdrawal of the rejections of these claims. Consequently, the rejections to these claims are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8 and 9-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 20140306833 A1) in view of Tibbitts (US 20170203767 A1).

Regarding claims 1 and 9, Ricci discloses an apparatus for setting control authority for a smart home [fig. 20A-21B], the apparatus comprising:
an information collector [fig. 21B no. 2194, 2174, 2178] configured to collect driving information and registration information of each user registered in one account from a car-to-home service system (Sync info is exchanged between the vehicle and home (i.e., driving info from car-to-home service system) [par. 0484], where settings for each user are associated with each home (i.e., multiple users associated with multiple homes in one account are registered) [fig. 24, par. 0555]); and
a controller [fig. 21A no. 2112] configured to set control authority for one smart home to one vehicle based on the collected driving information and the collected registration information [fig. 24-25].
Although Ricci discloses registration information of each user registered in one account, as discussed above, Ricci does not explicitly disclose registration information of each vehicle registered. However, these concepts are well known as disclosed by Tibbitts.
In the same field of endeavor, Tibbitts discloses:
registration information of each vehicle registered [par. 0124].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ricci with Tibbitts. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of detecting, monitoring, and/or controlling one or more services [Tibbitts Abstract].

Regarding claims 2 and 10, Ricci and Tibbitts disclose everything claimed, as applied above.
Ricci and Tibbitts further disclose:
wherein the driving information includes at least one of navigation destination information, a destination arrival estimated time, or current location information (Enters specific area (i.e., current location info) [Ricci par. 0484]), and wherein the registration information includes vehicle information and smart home location information corresponding to the one account (Destination is home [Ricci fig. 25 no. 2535, fig. 24, par. 0555] and Specific vehicles (i.e., vehicle info) [Tibbitts par. 0124]).

Regarding claim 3, Ricci and Tibbitts disclose everything claimed, as applied above.
Ricci and Tibbitts further disclose:
wherein the controller is configured to assign control authority for a first smart home to a vehicle that sets the first smart home as a destination [Ricci fig. 25 no. 2520, 2524, 2534, 2536, 2540].

Regarding claims 6 and 12, Ricci and Tibbitts disclose everything claimed, as applied above.
Ricci and Tibbitts further disclose:
wherein the information collector is configured to collect the driving information and the registration information of each vehicle registered in the one account from a service server in the car-to-home service system (Sent and stored in the server (i.e., service server) [Ricci par. 0555, fig. 24, Tibbitts par. 0124]).

Regarding claims 7 and 13, Ricci and Tibbitts disclose everything claimed, as applied above.
Ricci and Tibbitts further disclose:
wherein the information collector is configured to collect the driving information and the registration information of each vehicle registered in the one account from a contents provider server in the car-to-home service system (Sent and stored in the server (i.e., contents provider server) [Ricci par. 0555, fig. 24, Tibbitts par. 0124]).

Regarding claims 8 and 14, Ricci and Tibbitts disclose everything claimed, as applied above.
Ricci and Tibbitts further disclose wherein the apparatus further includes:
a display configured to display the registered vehicles (UI used to gain access to (i.e., and display) the data for one or more vehicles [Tibbitts par. 0022, 0125]) when the registered vehicle has the control authority for each smart home registered by the user (Displayed based on authority [Ricci par. 0567, 587]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419